 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 STEVEN COHEN,                                           Case No.: 2:19-cv-01033-APG-EJY

 4          Plaintiff                                        Order Accepting Report and
                                                                 Recommendation
 5 v.
                                                                      [ECF No. 9]
 6 RICHARD WHITLEY, et al.,

 7          Defendants

 8         On December 4, 2019, Magistrate Judge Youchah recommended that I dismiss with

 9 prejudice plaintiff Steven Cohen’s wrongful termination and discrimination claims based on

10 Title II of the Americans with Disabilities Act as alleged in his amended complaint. ECF No. 9.

11 Cohen did not file an objection. Thus, I am not obligated to conduct a de novo review of the

12 report and recommendation. 28 U.S.C. § 636(b)(1) (requiring district courts to “make a de novo

13 determination of those portions of the report or specified proposed findings to which objection is

14 made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“the

15 district judge must review the magistrate judge’s findings and recommendations de novo if

16 objection is made, but not otherwise” (emphasis in original)).

17         I THEREFORE ORDER that Magistrate Judge Youchah’s recommendation (ECF No. 9)

18 is accepted and plaintiff Steven Cohen’s wrongful termination and discrimination claims based

19 on Title II of the Americans with Disabilities Act as alleged in his amended complaint are

20 dismissed with prejudice.

21         DATED this 7th day of January, 2020.

22

23
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
